Case 4:16-cv-03801-DMR Document 106-3 Filed 10/02/18 Page 1 of 10




                 EXHIBIT C
Case 4:16-cv-03801-DMR Document 106-3 Filed 10/02/18 Page 2 of 10
Case 4:16-cv-03801-DMR Document 106-3 Filed 10/02/18 Page 3 of 10
Case 4:16-cv-03801-DMR Document 106-3 Filed 10/02/18 Page 4 of 10
Case 4:16-cv-03801-DMR Document 106-3 Filed 10/02/18 Page 5 of 10
Case 4:16-cv-03801-DMR Document 106-3 Filed 10/02/18 Page 6 of 10
Case 4:16-cv-03801-DMR Document 106-3 Filed 10/02/18 Page 7 of 10
Case 4:16-cv-03801-DMR Document 106-3 Filed 10/02/18 Page 8 of 10
Case 4:16-cv-03801-DMR Document 106-3 Filed 10/02/18 Page 9 of 10
Case 4:16-cv-03801-DMR Document 106-3 Filed 10/02/18 Page 10 of 10
